  Case 16-04231        Doc 41  Filed 07/29/19 Entered 07/30/19 08:48:47            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    16-04231
ML and Thomas Brown                          )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

   1) The Chapter 13 Plan is modified to allow the Debtors to retain up to $1,200.00 of their 2018
federal income tax refund.

   2. The tax language in Section G of Debtors' Chapter 13 Plan is modified to "On or before April 20th
of the year beginning with the 2019 tax year and each year thereafter, the Debtor(s) shall submit a copy
of the prior year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall tender the
amount of any tax refund received while the case is pending in excess of $1,200.00 to the Trustee. The
tax refunds shall be treated as additional payments into the plan and must be submitted within 7 (seven)
days of receipt of each such refunds by the Debtor(s)."

                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: July 29, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
